DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 10/26/2020.
Claims 23-42 are pending.  Claims 1-22 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-39, 42; 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19; 20 and 22 of U.S. Patent No. 10,863,284.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23-29, 42; 40 and 41 of the current Application are broader than claims 1-17, 19; 20 and 22 in the patent.  See 214 U.S.P.Q. 761 In re Van Ornum and Stanz. 
Independent claims 23, 40 and 41 are broader version of independent claims 1, 20 and 22 of U.S. Patent No. 10,863,284
	Dependent claims 23-39 and 42 are substantially the same as dependent claims 2-17 and 19 of U.S. Patent No. 10,863,284.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 23-39 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation "the level of the audio signal component" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim(s) 24-39 and 42 is/are rejected base on its/their dependency to independent claim(s) 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-34, 42; 40, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macours (US-2015/0085620 A1).
Regarding claim 23, Macours discloses driver circuitry (Figs. 2-4, 7, 10, 12), configurable to provide an output signal comprising an ultrasonic component and an audio signal component, the driver circuitry comprising:  5an ultrasonic signal generation module for generating the ultrasonic component (104, 208, 306, 418, 706, 1012, 1208); wherein at least two parameters of the ultrasonic signal component are dependent on a/the level of audio signal component (204, 304, 430, 730, 1012, 1204; and see para [0056], [0057], [0066], [0069], [0073]-[0074], for example).  
Regarding claim 24, see para [0092] and Fig. 8.
Regarding claim 25, see para [0069] and Fig. 4.
Regarding claim 26, Macours discloses another of the two parameters of the ultrasonic component is a bandwidth,  pulse duration, duty cycle, or repetition frequency of the ultrasonic component (see Figs. 5a, 5b, 6, 8 and 9; para [0074], [0077], [0078], [0091], [0092]).
Regarding claim 27, see Figs. 3, 4, 7, 11, 12 with a controlled gain G, Gmax applying to the ultrasonic input signal.
Regarding claim 28, see para [0057], [0068], [0075].
Regarding claims 29-32, see Figs. 3, 4, 7 having ultrasonic signal generation with level and gain control and Figs. 5a, 5b, 8, 9 show ultrasonic waveform generation.
Regarding claims 33, 34, see para [0049].
Regarding claim 42, see para [0110].

Regarding claim 40, Macours discloses driver circuitry (Figs. 2-4, 7, 10, 12), configurable to provide an output signal comprising an ultrasonic component and an audio signal component, the driver circuitry comprising:  5an ultrasonic signal generation module for generating the ultrasonic component (104, 208, 306, 418, 706, 1012, 1208); wherein a plurality of parameters of the ultrasonic signal component are dependent on a parameter of the audio signal component (input audio signal level; 204, 304, 430, 730, 1012, 1204; and see para [0056], [0057], [0066], [0069], [0073]-[0074], for example).  

Regarding claim 41, Macours discloses driver circuitry (Figs. 2-4, 7, 10, 12) for providing an output signal comprising an ultrasonic signal component and an audio signal component, wherein the driver circuitry is configured to: receive an audio source signal comprising an audio band signal component (102, 202, 302, 412, 702 1002); receive an ultrasonic source signal (104, 208, 306, 418, 706, 1012, 1208); adjust the ultrasonic source signal based on the audio source signal to generate the ultrasonic signal component of the output signal (see para [0057], [0065], [0066], [0068], [0074], [0085]-[0087], [0097], [0100], [0106]); and combine the audio source signal with the ultrasonic signal component to generate the output signal (104, 206, 310, 438, 710, 1012, 1208), wherein adjusting the ultrasonic source signal comprises varying two or more parameters of the ultrasonic source signal based on the audio source signal (204, 304, 430, 730, 1012, 1204; and see para [0056], [0057], [0066], [0069], [0073]-[0074], for example).

Allowable Subject Matter
Claims 35-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kulavik et al, Andrieu, Børstad, and Anazawa discloses audio signal processing apparatus having ultrasonic signal output control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 06/18/2022